Ingraham, P. J.:
Charges of misconduct were filed against the respondent by the Association of the Bar of the City of New York, to which the respondent filed an answer. The charges were referred to the official referee, and he, after his investigation, has filed a careful report in which he finds the respondent guilty of the charges; and he also finds that the respondent deliberately testified falsely before him that he sent to his client a letter, a copy of which he produced, with a check for the amount due to her, but which letter or check was in fact never written or sent. As to the first charge the referee says: “Upon all that appears before me, inclusive of my observations of the manner in which the witnesses gave then- testimony, I am of the opinion that the letter of September 16, 1912, and the check enclosed therein, were never written or mailed as claimed, and that petitioner’s proof sufficiently establishes the first charge.” As to the second charge, the referee also, after an exhaustive examination of the testimony, concluded that the respondent’s testimony was false, and concludes: “ Upon the whole case, inclusive of probabilities and my observations of the manner in which the witnesses gave their testimony, I am of the opinion that Brownstein’s testimony is true and that it sufficiently sus*902tains the second charge of the petition. ” If the referee’s report is sustained by the evidence, it conclusively establishes that this respondent is totally unfit to remain a member of the profession. We have examined the testimony, and we are entirely satisfied with the report of the referee. In fact, on this testimony as it stands, we could have come to no other conclusion. This is not a case in which it would be useful to critically examine the charges themselves or the testimony before the referee. It is sufficient to say that the conduct of the defendant, both in relation to his chent and his testimony and conduct before the referee, is such that but one conclusion can be drawn from it, that he has been guilty of such professional misconduct that he should no longer remain a member of the profession, and he is, therefore, disbarred. McLaughlin, Laughlin, Clarke and Scott, JJ., concurred. Respondent disbarred. Order to be settled on notice.